Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                            FILED
regarded as precedent or cited before                          Sep 21 2012, 9:17 am
any court except for the purpose of
establishing the defense of res judicata,                             CLERK
                                                                    of the supreme court,

collateral estoppel, or the law of the case.                        court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MARK A. JOHNSON                                    GREGORY F. ZOELLER
Greencastle, Indiana                               Attorney General of Indiana

                                                   STEPHANIE ROTHENBERG
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana

                               IN THE
                     COURT OF APPEALS OF INDIANA
IN RE: THE PATERNITY OF                            )
J.T.F., Minor Child,                               )
                                                   )
M.A.J.,II, Father,                                 )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
       and                                         )        No. 53A05-1203-JP-179
                                                   )
D.H., Mother,                                      )
                                                   )
       Appellee-Respondent,                        )
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Intervening Party.                 )


                      APPEAL FROM THE MONROE CIRCUIT COURT
                          The Honorable Stephen R. Galvin, Judge
                         The Honorable Bret D. Raper, Commissioner
                               Cause No. 53C07-1201-JP-43

                                       September 21, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION
MAY, Judge
        M.J. (Father) appeals the dismissal of his petition for blood or genetic testing.

Because he is estopped to challenge J.F.’s paternity, we affirm.

                            FACTS AND PROCEDURAL HISTORY

        D.H. (Mother) gave birth to J.F. on February 23, 2000. Two days after J.F.’s birth,

Father executed a paternity affidavit, naming him as J.F.’s father. Mother and Father married

on September 13, 2000. Mother and Father divorced on February 20, 2003, and stipulated in

those proceedings that J.F. was a child of the marriage. Based thereon, the trial court ordered

Father to pay child support for J.F.

        On September 2, 2003, as part of the divorce case, Father wrote a letter to the court

requesting blood tests to determine if he was J.F.’s father. The trial court denied Father’s

request. Father wrote another letter to the trial court requesting a DNA test on May 13, 2004,

and the court denied that request as well. On January 20, 2012, Father again filed a “Verified

Petition for Blood or Genetic Testing.” (App. at 10.)

        On March 1, the trial court granted the State’s motion to intervene,1 and the State filed

a motion to dismiss. After a hearing on March 19, the trial court denied Father’s motion for a

test and granted the State’s motion to dismiss.

                                  DISCUSSION AND DECISION

        The State filed its motion to dismiss based on Ind. Trial Rule 12(B)(1) (lack of subject

matter jurisdiction) and T.R. 12(B)(6) (failure to state a claim upon which relief can be


1
 The State motioned to intervene based on support matters, “by virtue of the State of Indiana being a party to a
case (53C01-0210-DR-00688) involving the same parties, and in which the State of Indiana’s claims or
defenses will be affected by the disposition of the case.” (App. at 21.)
                                                       2
granted). Despite Father’s attempts to make them so, the facts of this case are not in dispute,

and thus our review is de novo. See Bellows v. Board of Com’rs of County of Elkhart, 926
N.E.2d 96 (Ind. Ct. App. 2010) (when facts undisputed, appellate court’s review of motion to

dismiss for lack of subject matter jurisdiction is de novo); Lei Shi v. Cecilia Yi, 921 N.E.2d
31, 36 (Ind. Ct. App. 2010) (T.R. 12(B)(6) motion to dismiss is reviewed de novo and

requires no deference to the trial court’s decision).

        “Judicial estoppel prevents a party from assuming a position in a legal proceeding

inconsistent with one previously asserted when the court has acted on the admissions of the

estopped party.” Driskell v.Driskell, 739 N.E.2d 161, 163 (Ind. Ct. App. 2000). Father

acknowledged his paternity when J.F. was born and stipulated J.F. was a child of the

marriage as part of his dissolution proceedings with Mother. As part of the dissolution

action, Father was ordered to pay child support. Based on Father’s prior assertions, he is

estopped from now claiming he is not J.F.’s father. Accordingly, we affirm the trial court’s

denial of Father’s motion for a paternity test and we affirm the trial court’s grant of the

State’s motion to dismiss.2

        Affirmed.

KIRSCH, J., and NAJAM, J., concur.




2
 We are unable to consider Father’s appeal of the denial of a motion for DNA testing filed by another man
purporting to be J.F.’s father, as Father does not have standing to bring an appeal on behalf of another person.
See Matter of Guardianship of Coffey, 624 N.E.2d 465, 465 (Ind. 1993) (“one cannot appeal a judgment
entered in a proceeding in which one was not a party”).
                                                       3